Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 9 July 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My beloved friend
Washington City July 9th 1804

Your kind favor reached me the last Wednesday and I left town early on Thursday Morning with my two little ones to try the effect of change of air I thank God it has answer’d beyond my most sanguine hopes and the our dear Babe has return’d in much better health and spirrits. I have recieved a kind invitation from Aunt Cook which I have accepted and propose going in about a week it is twelve miles from Frederic and I am told remarkably healthy—
Madame Pichon has met with the most severe stroke her little Lewis is no more and Pichon and herself are the image of despair she endeavours to appear composed and resigned but her sufferings are too acute for concealment and she is more interesting and more enchanting than ever they intend travelling for a short time and the President has invited them to Monticello to pass two or three weeks—Ah my best & dearest friend it makes my heart bleed to see her and I feel oppressed with such a heavy weight of care when I look at our lovely children separated as I am from you my life is a scene of continual anxiety you know how fondly I doat on my Children you may therefore rest assured they shall be watched with the fondest care and every thing that is possible for a mother to   do shall be done to promote their welfare during your absence—
Pichon has recieved an order from his government to stay and they have given up all thoughts of returning home for some time Mrs. Merry is gone to Philadelphia she has quite won my heart from her kindness to Mrs Pichon though she could not visit her all the little delicacies could procure and treated her in every other respect with the utmost attention I understand Bonaparte is declared Emperor of the Gauls I suppose we shall soon have high sounding Titles from France Mr Livingston I understand is in high disgrace and I think he richly deserves it—
Adieu my dearest friend remember me to all at home I have begun to bathe George the weather is as warm as when we landed I fear it will be a dreadful unhealthy Summer I daily offer up my prayers to the Almighty for your health and happiness and look forward with inexpressible impatience to the time in which you will again embrace your very affectionate 
Louisa C. Adams
P.S. I send another of Carolines profiles for your Mother and one of Harriet Kitty and Tom which I wish you to have framed for me

